DETAILED ACTION
This action is in response to the application filed 02/26/2020. Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US PGPUB No US 2004/0243687 A1)(hereafter referred to as Sakaguchi) in view of Moshayedi (US PGPUB No US 2012/0239853 A1)(hereafter referred to as Moshayedi).
Regarding Claim 1, Sakaguchi discloses:
A storage system comprising: a plurality of storage controllers (CPUs 101 to 103 [0039][Fig 1]); and a drive box (Disk apparatus, disk cache and I/O processor which are connected to the CPUs via a bus [0039]) that includes one or more non-volatile storage devices (Plurality of disks [0039][Fig 1]), wherein the drive box includes a memory (Communication buffers in a disk cache [0043-0044][Fig 4]), and which stores control information to be used by the plurality of storage controllers (Communication buffers in the disk cache can store communication information (control information) that is written to and read by the storage controllers [0043]), and a memory controller (I/O processor (IOP) [0043]) that enables each storage controller of the plurality of storage controllers to exclusively read and write the control information of the memory by mediating access to the memory from each of the plurality of storage controllers (A CPU can issue a special I/O command to the IOP to request the IOP processor to 
Sakaguchi does not explicitly disclose:
a drive box, wherein the drive box includes a memory on which reading and writing are performed in a unit different from a unit for reading and writing the one or more non-volatile storage devices
However Moshayedi discloses:
a drive box (flash storage device comprising a controller, DRAM and NAND devices [0032][Fig 1]) wherein the drive box includes a memory on which reading and writing are performed in a unit different from a unit for reading and writing the one or more non-volatile storage devices (Moshayedi discloses utilizing a DRAM cache and NAND storage devices where data is written in smaller segments to the DRAM than to the NAND [0037-0038][0059])
The disclosures by Sakaguchi and Moshayedi are analogous to the claimed invention because they are in the same field of endeavor of storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi and Moshayedi in front of them to include the teachings of Moshayedi as Moshayedi discloses that 

Regarding Claim 2, Sakaguchi in view of Moshayedi discloses all of the limitations of claim 1 as shown in the rejection above.
Sakaguchi in view of Moshayedi also discloses:
wherein the drive box includes a battery that supplies a power when external power feeding is stopped (Moshayedi discloses an auxiliary power device for providing backup power to the flash storage device [0037]), and the memory retains contents of the memory by the power from the battery when the external power feeding is stopped (Moshayedi: The auxiliary power device provides power for the DRAM to retain its contents long enough to write the data to the flash memory [0052-0053]).  

Regarding Claim 4, Sakaguchi in view of Moshayedi discloses all of the limitations of claim 1 as shown in the rejection above.
Sakaguchi in view of Moshayedi also discloses:
wherein the memory controller writes contents of the memory to the one or more non-volatile storage devices or another backup storage device within the drive box when external power feeding is stopped (Moshayedi: The auxiliary power device provides power for the DRAM to .

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Moshayedi and further in view of Ambrosi et al. (US PGPUB No US 2018/0196748 A1)(hereafter referred to as Ambrosi).
Regarding Claim 3, Sakaguchi in view of Moshayedi discloses all of the limitations of claim 2 as shown in the rejection above.
Sakaguchi in view of Moshayedi does not appear to explicitly disclose:
wherein the plurality of storage controllers stops47 operations when the external power feeding is stopped, and resumes the operations by using the control information stored in the memory when the external power feeding is restored 
However Ambrosi discloses:
wherein the plurality of storage controllers stops47 operations when the external power feeding is stopped (Ambrosi discloses stopping power to a system during a power cycle (therefore stopping operations) [0034]), and resumes the operations by using the control information stored in the memory when the external power feeding is restored (In response to the power cycle, the system can access the pages in the page cache during boot up as the pages persist across the power stoppage [0022][0029][0034])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi and Moshayedi in front of them to include the teachings of Ambrosi as both Moshayedi and Ambrosi disclose storing data during a power failure. Therefore it would be applying a known technique (utilizing data that persisted across a power stoppage upon system resumption) to a known device (storage system as taught by Sakaguchi and Moshayedi) ready for improvement to yield predictable results (improving the efficiency of a resumption process by utilizing persistent data). MPEP 2143

Regarding Claim 5, Sakaguchi in view of Moshayedi discloses all of the limitations of claim 1 as shown in the rejection above.
Sakaguchi in view of Moshayedi does not appear to explicitly disclose:
wherein the memory includes a non-volatile memory element 
However Ambrosi discloses:
wherein the memory includes a non-volatile memory element (Ambrosi discloses utilizing a cache memory comprising non-volatile memory [0016])
The disclosures by Sakaguchi, Ambrosi and Moshayedi are analogous to the claimed invention because they are in the same field of endeavor of storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi and Moshayedi 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi in view of Moshayedi and further in view of Law (US PGPUB No US 2015/0242124 A1)(hereafter referred to as Law).
Regarding Claim 8, Sakaguchi in view of Moshayedi discloses all of the limitations of claim 1 as shown in the rejection above.
Sakaguchi in view of Moshayedi does not appear to explicitly disclose:
wherein the drive box includes a device protocol conversion unit, and each of the plurality of storage controllers 49 transmits a command for the memory and a command for the one or more non-volatile storage devices according to an access protocol for accessing the memory, and the device protocol conversion unit converts the command for the one or more non-volatile storage devices into a command of an access protocol for accessing the one or more non-volatile storage devices 
However Law discloses:
wherein the drive box includes a device protocol conversion unit (Law: Interface protocol control unit [0029] IP 211 converts the received ), and each of the plurality of storage controllers 49 transmits a command for the memory and a command for the one or more non-volatile storage devices according to an access protocol for accessing the memory (SSD controller can transmit a command and data for accessing the NAND memory to a buffer [0037]), and the device protocol conversion unit converts the command for the one or more non-volatile storage devices into a command of an access protocol for accessing the one or more non-volatile storage devices (The command and data is then sent to the IP where the IP converts the data to a protocol that is used to communicate with the NAND devices [0037])
The disclosures by Sakaguchi, Law and Moshayedi are analogous to the claimed invention because they are in the same field of endeavor of storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi and Moshayedi in front of them to include the teachings of Law as both Sakaguchi and Law disclose storing data in a main memory. Therefore it would be applying a known technique (utilizing a protocol conversion unit) to a known device (storage system as taught by Sakaguchi and Moshayedi) ready for improvement to yield predictable results (improving compatibility of the device by converting between protocols to store data in a disk). MPEP 2143

Regarding Claim 9, Sakaguchi in view of Moshayedi discloses all of the limitations of claim 1 as shown in the rejection above.
Sakaguchi in view of Moshayedi does not appear to explicitly disclose:
wherein the drive box includes a controller protocol conversion unit, each of the plurality of storage controllers transmits a command for the memory and a command for the one or more non-volatile storage devices according to an access protocol capable of being converted into both an access protocol for accessing the memory and an access protocol for accessing the one or more non-volatile storage devices, and the controller protocol conversion unit converts the command for the memory into a command of the access protocol for accessing the memory, and converts the command for the one or more non-volatile storage devices into a command of the access protocol for accessing the one or more non-volatile storage devices 
However Law discloses:
wherein the drive box includes a controller protocol conversion unit (Law: Interface protocol control unit [0029] IP 211 converts the received data, addresses, and commands from a protocol format used by SSD controller into a format that is used by control unit of each NAND array controller  [0029]), each of the plurality of storage controllers transmits a command for the memory (SSD controller can send a command to the buffer [0033-0034]) and a command for the one or more non-volatile storage devices (The command can then be  according to an access protocol capable of being converted into both an access protocol for accessing the memory and an access protocol for accessing the one or more non-volatile storage devices (The command sent from the SSD controller is able to be converted via the IP to be stored in both the buffer and the NAND memory [0033-0037]), and the controller protocol conversion unit converts the command for the memory into a command of the access protocol for accessing the memory (The IP converts the data into a protocol where it is then stored into the buffer [0034]), and converts the command for the one or more non-volatile storage devices into a command of the access protocol for accessing the one or more non-volatile storage devices (The command and data is then sent to the IP where the IP converts the data to a protocol that is used to communicate with the NAND devices [0037])
The disclosures by Sakaguchi, Law and Moshayedi are analogous to the claimed invention because they are in the same field of endeavor of storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi and Moshayedi in front of them to include the teachings of Law as both Sakaguchi and Law disclose storing data in a main memory. Therefore it would be applying a known technique (utilizing a protocol conversion unit) to a known device (storage system as taught by Sakaguchi and Moshayedi) ready for improvement to yield predictable results 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US PGPUB No US 2004/0243687 A1)(hereafter referred to as Sakaguchi) in view of Moshayedi in view of Ray et al. (US PGPUB No US 2017/0185343 A1)(hereafter referred to as Ray).
Regarding Claim 1, Sakaguchi discloses:
A control method of a storage system, wherein the storage system includes50 a plurality of storage controllers (CPUs 101 to 103 [0039][Fig 1]), and a drive box that includes one or more non-volatile storage devices (Plurality of disks [0039][Fig 1]), and a memory (Communication buffer in a disk cache [0043-0044][Fig 4]) and which stores control information to be used by the plurality of storage controllers (Disk cache can store communication information (control information) that is written to and read by the storage controllers [0043])
Sakaguchi does not explicitly disclose:
a drive box, a memory on which reading and writing are performed in a unit different from a unit for reading and writing the one or more non-volatile storage devices 
However Moshayedi discloses:
a drive box (flash storage device comprising a controller, DRAM and NAND devices [0032][Fig 1]) a memory on which reading and writing are performed in a unit different from a unit for reading and writing the one or more non-volatile storage devices (Moshayedi discloses utilizing a DRAM cache and NAND storage devices where data is written in smaller segments to the DRAM than to the NAND [0037-0038][0059])
The disclosures by Sakaguchi and Moshayedi are analogous to the claimed invention because they are in the same field of endeavor of storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi and Moshayedi in front of them to include the teachings of Moshayedi as Moshayedi discloses that utilizing a battery backed DRAM/fast storage with a NAND memory improves the speed and efficiency of the device by being able to store control information for a DRAM to the NAND instead of having to reconstruct the control information. Moshayedi: [0052])
Sakaguchi in view of Moshayedi does not appear to explicitly disclose:
and the control method includes receiving an exclusive access command for the control information of the memory from one storage controller of the plurality of storage controllers, letting another access command received from the storage controller different from the one storage controller wait until the exclusive access command is completed, and executing the other access command after the exclusive access command is completed 
However Ray discloses:
and the control method includes receiving an exclusive access command for the control information of the memory from one storage controller of the plurality of storage controllers (Ray: Redundancy controller issuing a lock request to a media controller to lock a stripe in memory [0024][0055]), letting another access command received from the storage controller different from the one storage controller wait until the exclusive access command is completed (When a second redundancy controller tries to issue a request and the stripe is locked, the request is queued until the previous lock is released [0059][Fig 5]), and executing the other access command after the exclusive access command is completed (Once the previous lock has been released the queued command can then be completed [0059][Fig 5])
The disclosures by Sakaguchi, Ray and Moshayedi are analogous to the claimed invention because they are in the same field of endeavor of storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Sakaguchi, Ray and Moshayedi in front of them to include the teachings of Ray as Ray discloses that utilizing a lock system improves the accuracy of the device by guaranteeing atomicity for data success sequences. Ray: [0037])

Regarding Claim 11, Sakaguchi in view of Moshayedi in view of Ray discloses all of the limitations of claim 10 as shown in the rejection above.
Sakaguchi in view of Moshayedi in view of Ray also discloses:
further comprising: writing contents of the memory to the one or more non-volatile storage devices or another backup non-volatile storage device within the drive box when external power feeding is stopped (Moshayedi: The auxiliary power device provides power for the DRAM to retain its contents long enough to write the data to the flash memory [0052-0053])  

Allowable Subject Matter
Claims 6-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, Claim 6 states, at least “a plurality of memories including the memory; and a plurality of memory controllers including the memory controller, wherein each memory of the plurality of memories is connected to only one memory controller of the plurality of memory controllers, a first memory controller of the memory controllers transmits the information stored in the memory connected to the first memory controller to one or more other memory controllers, and each of the one or more other memory controllers stores the information received from the first memory 48 controller in the memory connected to each of the one or more other memory controllers”, which is not taught by the prior art of record. Claim 7 would be allowable at least due its dependency on claim 6.
Regarding Claim 12, Claim 12 states, at least, “waiting, by the plurality of storage controllers, for a restoration completion notification from the drive box when the external power feeding is restored after the external power feeding is stopped; re-storing, by the drive box, the contents of the memory written in the one or more non-volatile storage devices or another backup non-volatile storage device into the memory; transmitting, by the drive box, the restoration completion notification indicating that the contents of the memory are re-stored in the memory to each of the plurality of storage controllers; and resuming, by each of the plurality of storage controllers, an operation when the restoration completion notification is received”, which is not taught by the prior art of record.
Regarding Claim 13, Claim 13 states, at least, “wherein the drive box includes a plurality of memories including the memory, and the control method further includes writing information stored in one of the plurality of memories into the other one or more memories”, which is not taught by the prior art of record. The Examiner respectfully notes that while Sakaguchi discloses a plurality of communication buffers, Sakaguchi does not disclose that data is written from one communication buffer to another. Claim 14 is allowable at least due to its dependency on claim 13.
Regarding Claim 15, claim 15 states, at least, “wherein the drive box includes a memory controller, each of the plurality of storage controllers includes a processor that performs control and a processor memory connected to the processor, the control method further includes transmitting, by the processor of one storage controller of the plurality of storage controllers, information stored in the processor memory of the one storage controller to the memory controller, storing, by the memory controller, the transmitted information in the memory of the drive box, transmitting, by the memory controller, updated information to the processor of the one storage controller when the information stored in the memory is updated by the other processor different from the processor of the one storage controller, and53 reflecting, by the processor of the one storage controller, the updated information to the information stored in the processor memory of the one storage controller”, is not taught by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183